POWER, Justice.
J. O. Teague instituted this suit against Jack Hancock, Maurine Colquitt, and Hancock Parking System, Inc., in the district court of Tarrant county for damages on account of personal injuries and damages to property alleged to have been received in a collision between an automobile owned by Jack Hancock and driven by Maurine Col-quitt and Jack Hancock and a wagon drawn by a horse and owned by J. O. Teague. Judgment was rendered in behalf of plaintiff for more than $7,000 as against Jack Hancock and Maurine Colquitt and in behalf of the Hancock Parking System, Inc. From this *773judgment, Jack Hancock and Maurine Col-quitt have appealed.
Appellants complain that the charge of the court did not apprise the jury as to the burden of proof. In submitting the cause, the court used the following form as to the issues : “Do you find from a preponderance of the evidence that,” following with the question to be determined. This method of submission fairly places the question of burden of proof' and has been approved in this state in many cases. Psimenos v. Huntley (Tex. Civ. App.) 47 S.W.(2d) 622; Law on Special Issues by Speer, § 134. This being the only proposition submitted in appellants’ brief, the judgment is in all things affirmed.